



Exhibit 10.179
PERFORMANCE-BASED UNIT AWARD AGREEMENT


THIS AGREEMENT (the “Agreement”) is made effective as of March 8, 2017 (the
“Grant Date”) between ITC Holdings Corp., a Michigan corporation (the
“Company”), and the individual whose name is set forth on the signature page
hereof (the “Participant”). Capitalized terms used but not otherwise defined
herein shall have the same meanings as in the 2017 Omnibus Plan, as may be
amended from time to time (the “Plan”).
In consideration of the mutual covenants herein contained and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:
1. Grant of the Performance-Based Units. Subject to the terms and conditions of
the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Participant [________] Performance-Based Units
(hereinafter called the “Units”), which amount was determined in accordance with
Section 4.1(a) of the Plan (the “Target Number of Units”). The number of Units
that may be earned pursuant to this Award shall be 200% of the Target Number of
Units plus any dividend equivalents earned in accordance with the Plan. The
foregoing award of Units (the “Award”) shall Vest and become nonforfeitable in
accordance with Section 2 hereof. Participant shall be entitled to dividend
equivalents with respect to the Award to the extent provided in the Plan. This
Agreement and the Award shall be subject to the terms and conditions of the
Plan. In the event of any conflict between the Plan and this Agreement, the
terms of the Plan shall control, it being understood that variations in this
Agreement from terms set forth in the Plan shall not be considered to be in
conflict if the Plan, whether explicitly or implicitly, permits such variations.
2. Vesting and Forfeiture.
(a) The Units (together with associated Performance-Based Units received as
dividend equivalents or in accordance with Section 4.3 of the Plan) shall become
Vested as follows: (i) in accordance with the provisions of Exhibit A to this
Agreement and so long as the Participant continues to be an Employee through
December 31, 2019 (the “Vesting Date”), to the extent one or more of the
performance goals set forth in Exhibit A hereto are satisfied during the Payment
Criteria Period (as defined in Exhibit A), (ii) in accordance with Section 6.2
of the Plan if Participant ceases to be an Employee before the Vesting Date due
to Participant’s death, Disability, Retirement or Involuntary Termination
Without Cause or (iii) in accordance with Section 6.3 of the Plan if a Change of
Control occurs.
(b) For purposes of Section 6.2(b) of the Plan, if Participant’s Service as an
Employee terminates due to Retirement or an Involuntary Termination Without
Cause prior to the Vesting Date, (i) one-third of the Units to which the
Participant would have been entitled if the Participant had remained an Employee
through the Vesting Date shall be deemed to have Vested on the Vesting Date if
termination occurred on or after the one-year anniversary of the Grant Date and
before the two-year anniversary, and (ii) two-thirds of the Units to which the
Participant would have been entitled if the Participant had remained an Employee
through the Vesting Date shall be deemed to have Vested on the Vesting Date if
termination occurred on or after the two-year anniversary of the Grant Date and
before the Vesting Date.
3. Participant’s Employment by the Company. Nothing contained in this Agreement
(a) obligates Participant’s employer to employ the Participant in any capacity
whatsoever or (b) prohibits or restricts Fortis, the Company or any Subsidiary
from terminating the employment of the Participant at any time or for any reason
whatsoever, with or without Cause, and the Participant hereby acknowledges and
agrees that no one has made any representations or promises whatsoever to the
Participant concerning the Participant’s employment or continued employment.
4. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Participant shall be addressed to him or her at the
address stated in the Company’s books and records. By a notice given pursuant to
this Section 4, either party may hereafter designate a different address for
notices to be given to the party. Any notice that is required to be given to the
Participant shall, if the Participant is then deceased, be given to the
Participant’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 4. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.





--------------------------------------------------------------------------------





5. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
6. Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
PARTICIPANT
__________________________ (signature)
__________________________ (print name)


ITC HOLDINGS CORP.
By: ______________________
Name: Christine Mason Soneral
Title: Senior Vice President and General Counsel


EXHIBIT A TO PERFORMANCE-BASED UNIT AGREEMENT
The “Payment Criteria Period” for the Award shall be January 1, 2017 through
December 31, 2019. The performance measures shall be (1) Fortis Total
Shareholder Return during the Payment Criteria Period in comparison to the Total
Shareholder Return during the Payment Criteria Period for each of the companies
listed in Fortis’ Peer Group 2017 Report 1, attached hereto as Attachment 1,
excluding any company that is no longer traded on the Toronto Stock Exchange or
a “national securities exchange” (as defined in the U.S. Securities Exchange Act
of 1934) at the end of the Payment Criteria Period (the “Peer Companies”) (the
“TSR goal”) and (2) Cumulative Consolidated Net Income during the Payment
Criteria Period (the “CCNI goal”). The performance measures are independent of
each other; that is, if the threshold level of one performance measure is
attained, Units relating to that measure will Vest (assuming employment
continues through the Vesting Date except as provided in Article VI of the Plan)
even if the threshold level of the other performance measure is not attained.
One-half of the Target Number of Units shall be related to the TSR goal (the
“TSR Target Units”) and one-half of the Target Number of Units shall be related
to the CCNI goal (the “CCNI Target Units”).
TSR Goal
The Total Shareholder Return of Fortis and the Peer Companies shall be computed
in U.S. dollars as follows:
A: Calculate the Market Price as of the first day of the Payment Criteria Period
(if necessary, converted into U.S. dollars based on the Award Conversion Rate)
B: Calculate the Market Price as of the last day of the Payment Criteria Period
(if necessary, converted into U.S. dollars based on the Award Conversion Rate)
C: Calculate the total dividends paid per share of its common stock (or
equivalent security) during the Payment Criteria Period (if necessary, converted
into U.S. dollars based on the Award Conversion Rate)
Total Shareholder Return = ((B - A) + C)/A





--------------------------------------------------------------------------------





Fortis Total Shareholder Return relative to the Peer Companies
 
Achievement
Payout %
 
30th Percentile
50%
Threshold
50th Percentile
100%
Target
85th Percentile
200%
Maximum

Prorate between levels based on performance
CCNI Goal
Consolidated Net Income for the Company for each calendar year in the Payment
Criteria Period shall be equal to net income as set forth in the Company’s
audited consolidated financial statements contained in its annual report on Form
10-K for such year, as adjusted for extraordinary items such as those in
Attachment 2 and changes in Return on Equity, in each case in the Committee’s
discretion. Cumulative Consolidated Net Income for the Company during the
Payment Criteria Period shall be the sum of the Consolidated Net Income for each
of the three years in the Payment Criteria Period.
Cumulative Consolidated Net Income
 
Achievement
Payout %
Amounts $
Threshold
99% of Target
50%
$1,055.4M
Target
100% of Target
100%
$1,066.0M
 
101% of Target
150%
$1,076.6M
Maximum
102% of Target
200%
$1,087.3M

Prorate between levels based on performance





--------------------------------------------------------------------------------





Peer Group 2017 Report 1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Company Name
Ticker
Electric Customers 2016Q3 (actual)
Natural Gas Distribution Customers 2016Q3 (actual)
Market
Capitalization
(C$M)
Total Revenue
Last 12 months
2016 Q3
(C$000)
Total Assets 2016Q3
(C$000)
Debt/Book Capitalization 2016Q3 (%)
Dividend Yield (%)
Total Return One
Year (%)
1 Ameren Corp.
AEE
2,400,000
900,000
16,911
8,088,690
31,712,076


51.04
3.36
26.20
2 CMS Energy Corp.
CMS
1,800,000
0
15,491
8,376,341
27,386,388


69.76
2.97
20.82
3 CenterPoint Energy Inc.
CNP
2,389,014
3,394,400
14,202
9,839,781
27,969,804


71.12
4.15
42.55
4 SCANA Corp.
SCG
707,000
889,000
13,920
5,589,972
24,238,044


56.49
3.14
24.79
5 Emera Inc.
EMA
1,578,000
888,000
9,572
3,915,800
27,954,000


71.14
4.58
11.05
6 Pinnacle West Capital Corp.
PNW
1,191,050
0
11,502
4,685,197
20,768,724


46.16
3.37
25.65
7 Alliant Energy
LNT
950,000
410,000
11,539
4,428,763
17,120,369


51.84
3.08
26.67
8 NiSource Inc.
NI
463,656
3,376,607
9,591
5,696,283
23,740,301


67.00
2.95
17.79
9 Canadian Utilities Ltd.
CU
224,000
1,825,000
9,724
3,318,000
18,602,000


57.56
3.58
17.74
10 DTE Energy Co.
DTE
2,200,000
1,200,000
23,484
13,760,848
38,713,068


51.98
3.35
28.56
11 Entergy Corp.
ETR
2,874,204
0
17,442
14,570,626
62,727,970


59.40
4.75
11.84
12 UGI Corp.
UGI
62,000
626,000
10,643
7,566,279
14,253,221


53.16
2.05
39.77
13 Eversource Energy
ES
3,100,000
512,000
23,278
10,058,245
40,842,191


48.94
3.22
12.25
14 Atmos Energy Corp.
ATO
0
3,185,509
10,472
4,438,514
13,154,308


48.56
2.40
23.06
15 WEC Energy Group
WEC
1,600,000
2,800,000
24,725
10,050,946
38,688,759


52.77
3.53
18.77
16 FirstEnergy Corp.
FE
6,000,000
0
17,543
19,661,005
68,276,754


66.39
4.65
2.63
17 OGE Energy Corp.
OGE
832,234
0
8,998
3,076,804
12,856,176


45.21
3.57
33.06
18 Great Plains Energy Inc.
GXP
853,000
0
7,909
3,548,711
14,512,736


52.86
3.98
5.95
19 Xcel Energy Inc.
XEL
3,450,000
2,025,000
27,545
14,676,493
52,986,722


56.85
3.33
18.12
20 Public Svc Enterprise Group
PEG
2,200,000
1,800,000
29,377
12,569,151
51,887,232


44.83
3.75
17.24
21 PPL Corp.
PPL
10,150,000
321,000
30,802
10,334,223
49,981,932


65.75
4.46
5.65
22 Consolidated Edison Inc.
ED
3,700,000
1,200,000
29,793
16,252,938
62,173,224


50.72
3.64
18.50
23 Edison International
EIX
5,055,924
0
31,335
15,218,986
67,745,898


46.24
3.00
26.11
24 Sempra Energy
SRE
1,432,000
6,799,000
33,900
14,647,661
59,821,164


56.73
2.96
12.63
25 Hydro One Ltd
-
1,300,000
0
14,070
6,460,000
24,788,000


51.54
3.55
10.14
Minimum
 
62,000
0
7,909
3,076,804
12,856,176


44.83
2.05
2.63
Median
 
1,700,000
889,000
15,491
8,376,341
27,969,804


52.86
3.37
18.50
Average
 
2,354,670
1,397,892
18,151
9,233,210
35,716,042


55.76
3.49
19.90
Maximum
 
10,150,000
6,799,000
33,900
19,661,005
68,276,754


71.14
4.75
42.55
Fortis Inc.
FTS
1,976,000
1,218,000
16,465.1
8,122,000 2
468,340,001


58.001
3.89
15.24
 
 
 
 
 
 
 
 
 
 
1 FTS total assets are at the date of the Business Acquisition Report filed
November 2016
 
 
 
 
 
 
 
 
 
 
2 FTS revenue for last 12 months as at the date of the Business Acquisition
Report was 6,487,000. The value in the table is the pro forma revenue including
revenue from ITC








--------------------------------------------------------------------------------





Carve-Outs
CNI / CCNI
CFAD
Corporate allocated costs related to parent holding company operations -
currently excluded from metric
X
X
LTIP Expense - currently excluded from metric
X
X
Asset Impairments
X
 
Gains or losses associated with debt extinguishment - as approved in the Annual
Financing Plan
X
X
Amounts recognized related to any changes in ROE assumptions, including the
impacts of the change in the ROE, deferred tax asset assumption impacts, ROE
refund interest impacts and additional interest expense at Holdco
X
X
Amounts recognized for actual or probable rate refunds as a result of Section
205 or 206, or any other regulatory proceedings at FERC (including the secondary
and prospective effects of any items requiring refunds when not included in
establishing the targets - e.g., additional interest expense at Holdco
X
X
Changes in tax laws
X
X
Changes in accounting standards
X
 
Expenses related to merger and acquisition activity, for transactions for which
a binding agreement has been executed, and corporate restructuring, for
transactions that have received Board authorization to enact corporate change
X
X
Expenses recognized for actual or probable payment of development fees, as may
be required pursuant to the Membership Interest Purchase Agreement at ITC Lake
Erie Holdings LLC dated June 4, 2014 or future development initiatives
X
X
Changes in after-tax Holdings interest expense as a result of changes in the
Dividend Policy / Dividend Level versus the Business Plan and as agreed upon by
Fortis and GIC
X
X
After-tax financing expenses associated with development projects, e.g., ITC
Holdings requirement to finance equity requirements for Lake Erie or other
development projects
X
X








